DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 8 contain limitations that were not present in the originally filed claims, and which are not supported by the originally filed specification. Claims 1 and 8 recite, in part, “wherein the individual ones of the first plurality of features have a same spacing between both immediately neighboring ones of the second plurality of features.” This lacks support in the originally filed specification. It is not present anywhere in the text. The closest support appears to lie in Fig. 13. However, para 59-62 of the published application describe Fig. 13. While it is safe to assume that the width 1340 is the same for each feature 1336 (it is called X in the annotated Fig. below), and that the width 1342 is the same for each features 1338 (it is called Y in the annotated Fig. below), and that the pitch 1324 is the same from the left edge of each 1336 to the left edge of the adjacent 1338 (it is called P in the annotated Fig.). The width of the gap between each 1338 and its right-ward adjacent 1336 (called Z in the annotated Fig. below) is also shown. The claim requires that Z equal P-X, but there is no such support anywhere in the specification. The drawing has made the gaps look approximately equal, but the drawing has not been drafted according to any scale. Drawings are also schematic. Thus, there is no actual support for Z = P-X. Furthermore, according to the invention of Figs. 3-6, is not in any way inherent that Z = P-X. The materials of the spacers in Fig. 2 are different than the material of the spacers formed in Fig. 4. Different materials etch at different rates. The angles 324 in Fig. 3 and 524 in Fig. 5 of the etchants are not specified. The spacers in Fig. 5 are drawn as having approximately the same heights and widths and overall shapes, but it is quite probable that the spacers in Fig. 5 have different heights and widths in practice of this invention. The applicant has not positively described what the claims recite, and have not described any specific materials for the spacers and angles for the two implants that would inherently result in the spacers having the same widths. 
Claims 2 and 4-7 depend from claim 1; claims 9-12 depend from claim 8. The dependent claims inherit the deficiencies from the claims from which they depend.

    PNG
    media_image1.png
    519
    758
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0379982 A1 (“You”).
You teaches:

    PNG
    media_image2.png
    378
    713
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    440
    680
    media_image3.png
    Greyscale


1. An integrated circuit die (see e.g. Figs. 3A-3B) comprising: 
a substrate 110; 
a first plurality of features (e.g. A, C as in the annotated version of Fig. 3B) above the substrate; and 
a second plurality of features (e.g. B, D as in the annotated version of Fig. 3B) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (fins F1) disposed in a first direction, 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (Figs. 3A-3B), 
wherein the first plurality of features have a first size and the second plurality of features have a second size (Figs. 3A-3B) 
wherein the first plurality of features and the second plurality of features have a same height H21; and
wherein the individual ones of the first plurality of features have a same spacing between both immediately neighboring ones of the second plurality of features (D11, see Figs. 3A-3B, para 154-155).

2.  The integrated circuit die of claim 1, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (Figs. 3A-3B). 

4.  The integrated circuit die of claim 1, wherein the first plurality of features and the second plurality of features are fins of transistors (para 155).  

5.  The integrated circuit die of claim 1, wherein the first size and the second size are a width in the first direction (in direction X).  

7.  The integrated circuit die of claim 1, wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit die (other features exist elsewhere, for example in region II).  


Claim(s) 1-2, 4-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0278715 A1 (“Cheng”).
Cheng teaches:

    PNG
    media_image4.png
    706
    874
    media_image4.png
    Greyscale


1. An integrated circuit die (e.g. see Fig. 10) comprising: 
a substrate 110; 
a first plurality of features (e.g. A, C, etc. as shown in annotated Fig. 10 above) above the substrate; and 
a second plurality of features (e.g. B, D, etc. as shown in annotated Fig. 10 above) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (all fins) disposed in a first direction, 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (Fig. 10), 
wherein the first plurality of features have a first size (e.g. width of box A in annotated Fig. 10) and the second plurality of features have a second size (e.g. width of box B in annotated Fig. 10)
wherein the first plurality of features and the second plurality of features have a same height (e.g. see the height of layer 120 in Fig. 9; each fin has at least a portion thereof with this height in Fig. 10); and
wherein the individual ones of the first plurality of features have a same spacing between both immediately neighboring ones of the second plurality of features (the spacing is P3 minus the width of 205).

2.  The integrated circuit die of claim 1, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (Fig. 10). 

4.  The integrated circuit die of claim 1, wherein the first plurality of features and the second plurality of features are fins of transistors (Fig. 10).  

5.  The integrated circuit die of claim 1, wherein the first size and the second size are a width in the first direction (Fig. 10).  

6.  The integrated circuit die of claim 1, wherein 
the first size is an average width of the first plurality of features, and 
the second size is an average width of the second plurality of features, and 
the first size is different than the second size (190 is wider than 195, so in the processing of Fig. 9 to Fig. 10, the fins obtain the different widths as shown in the annotated figure).  

8.  A wafer, comprising: 
a plurality of integrated circuit dice (see para 36, wherein plural chips are fabricated) comprising: 
a substrate 110; 
a first plurality of features (e.g. A, C, etc. as shown in annotated Fig. 10 above) above the substrate; and 
a second plurality of features (e.g. B, D, etc. as shown in annotated Fig. 10 above) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (all fins in 120) disposed in a first direction, 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (Fig. 10), 
wherein the first plurality of features have a first size (e.g. width of box A in annotated Fig. 10) and the second plurality of features have a second size (e.g. width of box B in annotated Fig. 10); 
wherein the first plurality of features and the second plurality of features have a same height (e.g. see the height of layer 120 in Fig. 9; each fin has at least a portion thereof with this height in Fig. 10); and
  wherein the individual ones of the first plurality of features have a same spacing between both immediately neighboring ones of the second plurality of features (the spacing is P3 minus the width of 205).

9.  The wafer of claim 8, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (Fig. 10).  

10.  The wafer of claim 8, wherein the first plurality of features and the second plurality of features are gates or fins (all fins in 120) of transistors.  

11.  The wafer of claim 8, wherein 
the first size is an average width of the first plurality of features, and 
the second size is an average width of the second plurality of features, and 
the first size is different than the second size (190 is wider than 195, so in the processing of Fig. 9 to Fig. 10, the fins obtain the different widths as shown in the annotated figure).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of US 9343371 B1 (“Wu”).
You teaches:
8.  A wafer, comprising: 
a substrate 110; 
a first plurality of features (e.g. A, C as in the annotated version of Fig. 3B) above the substrate; and 
a second plurality of features (e.g. B, D as in the annotated version of Fig. 3B) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (fins F1) disposed in a first direction, 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (Figs. 3A-3B), 
wherein the first plurality of features have a first size and the second plurality of features have a second size (Figs. 3A-3B), 
wherein the first plurality of features and the second plurality of features have a same height H21; and
  wherein the individual ones of the first plurality of features have a same spacing between both immediately neighboring ones of the second plurality of features (D11, see Figs. 3A-3B, para 154-155).

You does not explicitly disclose a plurality of integrated circuit dice comprising the features discussed above. However, it is well known to form a chip/die from a wafer. For example, Wu teaches forming finFET devices in a wafer having areas for many chips, and subsequently dividing the wafer into plural chips (col 6, lines 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Wu to the invention of You, including the fabrication of devices in a wafer and subsequent division of the wafer into chips. The motivation to do so is that the combination produces the predictable results of allowing the finFET processes disclosed therein in many regions of the substrate, for different reasons, and for mass-production of chips from a larger wafer (col 6 lines 10-20), which allows for increased yield.

You and Wu together further teach and/or suggest as obvious to one of ordinary skill in the art:

9.  The wafer of claim 8, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (Figs. 3A-3B).  

10.  The wafer of claim 8, wherein the first plurality of features and the second plurality of features are gates or fins (all fins F1) of transistors.  

12.  The wafer of claim 8, wherein the first plurality of features and the second plurality of features are a local subset of features of the wafer (other features exist elsewhere, for example in region II). 


Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of US 2007/0080387 A1 (“Liu”).

Re claim 7, Cheng teaches claims 1 and 8 as discussed above, but does not explicitly disclose wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit die. 
However, it is well known to form fin-based devices such as finFETs in one region of a chip or wafer and other devices in another region. For example, Liu teaches forming memory in one region and logic in another region (Fig. 8), wherein the memory region has fin-based devices (see fins 309, Fig. 11, Fig. 16) whereas the logic region has planar (non-fin based) devices (Fig. 16). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Liu to the invention of Cheng, including forming the fin-based devices as a local subset of features of the integrated circuit die. The motivation to do so is that the combination produces the predictable results of allowing for different devices to serve different functions in the chip or wafer, such as logic and memory (Fig. 16; see e.g. para 2-3).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819